  Case 3:00-cr-00125-DJH Document 131 Filed 02/11/19 Page 1 of 4 PageID #: 8




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT LOUISVILLE


UNITED STATES OF AMERICA                                                                PLAINTIFF

vs.                                           CRIMINAL ACTION NO. 3:00CR125-DJH

BENJAMIN WILLIAMSON                                                                  DEFENDANT

                           Filed electronically
       RESPONSE TO DEFENDANT’S MOTION FOR EXPUNGEMENT (DN 127)

        Comes the United States of America, by counsel, Assistant United States Attorney Jo E.

Lawless, in response to Benjamin Williamson’s pro se Motion for Expungement (DN 127), and

states its objection to the request.

        On August 13, 2001, Williamson pled guilty to drug trafficking and simple possession of

a controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and 844. (DN 86). The Court

sentenced him to 30 months in prison followed by three years’ Supervised Release, on

November 5, 2001. (DN 99). Williams did not pursue a direct appeal or collaterally attack his

conviction/sentence.

        On February 4, 2019, Williamson filed the instant pro se motion, seeking expungement

of the criminal conviction. (DN 127). He cites no legal authority to support the request.

        Before a federal court may entertain a motion to expunge, it must find that it has

authority to provide the requested relief under either a statute or the narrow doctrine of ancillary

jurisdiction. See United States v. Lucido, 612 F.3d 871, 874 (6th Cir. 2010). As courts of limited

jurisdiction, federal courts possess only those powers authorized by the Constitution and federal

statutes and may not expand such powers by judicial decree. Id. at 873 (quoting Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)) (internal quotation marks omitted).
  Case 3:00-cr-00125-DJH Document 131 Filed 02/11/19 Page 2 of 4 PageID #: 9




The party moving to expunge has the burden of establishing a federal court’s jurisdiction.

Kokkonen, 511 U.S. at 377 (citing McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 182–

83 (1936)).

       The Sixth Circuit has discussed in past opinions the authority of district courts to grant

expungement. See, e.g., Lucido, 612 F.3d at 871. There are three possible circumstances in which

a federal court may expunge a conviction: (1) when the court has original jurisdiction under 18

U.S.C § 3231; (2) when a statute authorizes expungement of the conviction under the

circumstances; or (3) when a court has authority under its ancillary jurisdiction. Id. at 873.

       With respect to criminal jurisdiction, the district courts of the United States “have

original jurisdiction, exclusive of the courts of the States, of all offenses against the laws of the

United States.” 18 U.S.C. § 3231. Here, the Court does not have original jurisdiction over

Williamson’s request. The motion for expungement is a request for an equitable form of relief.

See United States v. Dawson, 2016 WL 7383539 at *1 (ED MI Dec. 21, 2016). This type of

request is independent from the criminal proceedings. Therefore, the Court does not have

original jurisdiction under 18 U.S.C. § 3231.

       Similarly, the second possible circumstance that would allow the Court to consider

expungement is also lacking. Certain federal statutes explicitly permit the expungement of

criminal records under limited circumstances. Lucido, 612 F.3d at 874; see 18 U.S.C. § 3607(c),

21 U.S.C. § 844a(j) (Controlled Substances Act); 34 U.S.C. § 12592 (formerly cited as 42 U.S.C.

§ 14132), 10 U.S.C. § 1565(e) (certain DNA records). However, there is no federal statute

granting district courts the general authority to expunge valid criminal convictions. United

States v. Fourtounis, 2018 WL 6267757 at *1 (ND OH Nov. 30, 2018)(citing United States v.

Belfer, No. 1:62-CR-321, 2018 WL 3374069, at *2 (N.D. Ohio July 11, 2018)(citing United



                                                   2
 Case 3:00-cr-00125-DJH Document 131 Filed 02/11/19 Page 3 of 4 PageID #: 10




States v. Welch, No. 1:05–cr–158, 2007 WL 4465256, at *1 (W.D. Mich. Dec. 18, 2007))).

There is a statute that allows for expungement of certain types of drug offenses, namely, simple

possession. However, an examination of the plain language of the statute reveals that the

requested relief is not available to Williamson. His conviction is not limited to simple

possession. He was also convicted of violating 21 U.S.C. § 841(a)(1). Offenses under 21 U.S.C.

§ 841(a)(1) are not covered by 21 U.S.C. § 844a(j).

       Finally, ancillary jurisdiction affords no relief in the case at bar. Federal courts have

ancillary jurisdiction over proceedings that are related to, but technically separate from, the

original case over which the court had subject-matter jurisdiction. United States v. Field, 756

F.3d 911, 914 (6th Cir. 2014). A court may assert ancillary jurisdiction over a proceeding if

doing so enables a court “to manage its proceedings, vindicate its authority, and effectuate its

decrees.” Fourtounis, 2018 WL 6267757 at *2 (quoting Kokkonen, 511 U.S. at 380); See United

States v. Smith, No. 1:05–cr–286, 2010 WL 2802274, at *1 (W.D. Mich. July 15, 2010).

       Ancillary jurisdiction is governed by case law. Fourtounis, 2018 WL 6267757 at *2

(citations omitted). A district court’s ancillary jurisdiction over motions to expunge is limited.

Id. As such, the Sixth Circuit has held that district courts may exercise ancillary jurisdiction over

motions to expunge that “challenge an unconstitutional conviction ... or [a motion] otherwise

based upon a constitutional claim,” but not motions based on purely equitable considerations. Id.

(citing Field, 756 F.3d at 915–16); see, e.g., Belfer, 2018 WL 3374069, at *2. Williamson’s

motion make no such constitutional challenge. Rather, it is rooted in a quest to improve personal

and professional standing in his community. While admirable and serious, the grounds for his

motion lie squarely in the realm of equitable considerations and simply do not fall within the

parameters of ancillary jurisdiction.



                                                  3
 Case 3:00-cr-00125-DJH Document 131 Filed 02/11/19 Page 4 of 4 PageID #: 11




       Simply put, the Court lacks jurisdiction to consider Williamson’s motion. Consequently,

the United States respectfully requests that the motion be DENIED.

                                            Respectfully submitted,

                                            RUSSELL M. COLEMAN
                                            United States Attorney

                                            /s/ Jo E. Lawless___________________
                                            Jo E. Lawless
                                            Assistant United States Attorney
                                            717 West Broadway
                                            Louisville, Kentucky 40202
                                            (502) 625-7065
                                            (502) 582-5097 (Fax)


                                     Certificate of Service

      I hereby certify that a copy of the foregoing was mailed on February 11, 2019, to:
Benjamin Williamson
2066 Red Oak Road
Barnwell, S.C. 29812

                                            /s/ Jo E. Lawless___________________
                                            Jo E. Lawless
                                            Assistant United States Attorney




                                               4
